Citation Nr: 1115799	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-31 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD) prior to December 30, 2005. 

2. Entitlement to an increased rating greater than 30 percent for PTSD beginning December 30, 2005. 

3. Entitlement to an initial rating greater than 10 percent for the right knee disability prior to June 18, 2007.

4. Entitlement to an increased rating greater than 20 percent for the right knee disability beginning June 18, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1981 to April 2005. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  A May 2005 rating decision granted service connection for patella avulsion fracture, right knee, post open reduction internal fixation, and assigned a 10 percent rating.  A July 2005 rating decision granted service connection for PTSD and assigned a 10 percent rating.  

A subsequent January 2007 rating decision increased the rating for PTSD to 30 percent effective December 30, 2005.  An August 2007 rating decision from the RO in Honolulu, Hawaii increased the rating for right knee disability to 20 percent effective June 18, 2007. 

The right knee disability has been recharacterized to comport with the evidence of record and for ease of use. 

As the increased ratings for PTSD and right knee disability do not constitute full grants of all benefits possible, and as the Veteran has not withdrawn his claims, the issues concerning entitlement to increased ratings for PTSD and right knee disability remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to December 30, 2005 the Veteran's PTSD is shown to be manifested by a level of impairment that more nearly approximates that of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

2.  Prior to December 30, 2005 there were no findings of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness.  There were no panic attacks or memory loss and only intermittent sleep disturbances.  

3.  Beginning December 30, 2005 the Veteran's PTSD is shown to be manifested by a level of impairment that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness. 

4. At no time were there any findings of occupational and social impairment with reduced reliability and productivity due to flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships were not demonstrated. 

5.  Prior to June 18, 2007 the Veteran's service-connected right knee disability has been productive of painful motion that ranges from 0 to 130 degrees flexion and 0 degrees extension. 

6. Beginning June 18, 2007 the Veteran's service connected right knee disability has been productive of painful motion that ranges from 0 to 110 degrees flexion and 0 degrees extension.

7.  At no time was there any subluxation or instability, ankylosis, dislocated semilunar cartilage with locking, pain and effusion, removal of semilunar cartilage, impairment of the tibia and fibula or genu recurvatum in the right knee. 
CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for PTSD prior to December 30, 2005 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 30 percent for PTSD beginning December 30, 2005 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2010).

3. The criteria for an initial rating in excess of 10 percent for the right knee disability prior to June 18, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 5262, 5263 (2010).

4. The criteria for a rating in excess of 20 percent for the right knee disability beginning June 18, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261, 5262, 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For claims for increased evaluation, the notice must inform the Veteran of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of higher initial rating for PTSD and right knee disability involve "downstream" issues, as the initial claims were granted in the May 2005 and July 2005 rating decisions appealed, and the current appeals arises from the disagreement with the ratings originally and subsequently assigned.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  As the Veteran's claims for increased initial disability evaluations were appealed directly from the initial ratings assigned, no further action under the section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained relevant VA treatment records and afforded the Veteran physical and mental examinations.  The examinations were adequate, as the examiners made all required findings to permit application of the rating schedule.  The Veteran was afforded the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.


When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 10 percent evaluation is to be assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent evaluation is to be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  

A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers)

A GAF score between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  

Two VA psychiatric examinations have been conducted.  

At a June 2005 VA examination the Veteran reported his in service incident of being in a civilian airplane crash in 1999 in Arkansas where the plane went off the runway, split in half and burst into flames and other passengers were killed and injured.  He was formally diagnosed with PTSD a few months after the incident while in service.  

The Veteran reported he has been married since 1998 and his wife is also in the military.  He reported  a number of close friends and hobbies, including basketball and dominoes.  The Veteran does not drink or use drugs. He spends much of his time with his son which is thoroughly enjoyable.  The Veteran presented as very polite and thoughtful.  His speech was generally unremarkable, and his thinking was logical and goal directed.  The Veteran's mood was anxious and nervous and he denied suicidal or homicidal ideation or being in acute distress. 

The Veteran reported occasional nightmares.  He is terrified of planes and will not fly on a plane.  Going to the airport makes him extremely nervous and he will cry at times when doing this.  The Veteran was sent to Iraq despite the fact that he is terrified of flying and the only way he could travel was by being medicated to the level of being essentially unconscious.  He avoids watching news and television.  He is somewhat jumpy and chronically nervous.  The Veteran tends to be hypervigilant and afraid of heights and of losing or acceding control to another.  He reported mild but generally transient and manageable symptoms of depression.    

He has vivid and enduring recollection of flames, smoke, screaming, burning flesh, etc.  The Veteran's acute symptoms have subsided but he has continued to experience classic PTSD symptoms such as avoidance, hypervigilance and hyperarousal, which are more mild then they once were but continue to be clinically significant and continue to impact the Veteran adversely with his inability to fly, anxiety related to friends or relatives flying and chronic levels of anxiety.  His symptoms were exacerbated in Iraq even though his exposure to traumatic stressors was fairly modest.  A GAF score of 65 was assigned. 

In a June 2007 VA examination the Veteran reported continued disturbing dreams three times a month.  But the examiner noted that the dreams were not of the quality of nightmares.  He has difficulty sleeping which is near normal with medication.  The Veteran avoids war movies and news about Iraq.  He has sad recollections but not to the level of intrusive thoughts as they do not interfere with work or concentration.  The Veteran reported being slightly hypervigilant.  He denied sleeping with self protection tools near the bed.  The Veteran is easily startled and awakened by loud noises.  He reported continued anger issues at home but denied any work issues or loss of control at home due to anger.  

The Veteran denied any legal, marital or children issues.  He denied lost work due to altercation and denied substance abuse or violence.  The examiner found the Veteran to be mildly affected by PTSD symptoms.  

The Veteran reported no impairment of thought process, no delusions or hallucinations, no inappropriate behavior, denied suicidal or homicidal ideation, normal hygiene, no memory loss or impairment, normal speech, denied panic attacks,  denied impaired impulse control.  He did report obsessive avoidance of reminders of war, moderate anxiety, mild depression and mild to moderate sleep impairment.  He was diagnosed with mild form of PTSD with a GAF of 68

The Veteran receives treatment at the VA for his PTSD.  In a December 30, 2005 psychiatric treatment evaluation the Veteran reported depression symptoms and having flashbacks.  He reported sadness and being easily angered as well as marital difficulties and difficulty sleeping.  He reported doing external activities other than going to the movies and that he socializes with neighbors. The Veteran denied suicidal or homicidal ideation.  His thought process was logical and linear.  GAF score was 60. 

VA mental health treatment notes from October 2006 to August 2007 reported mild PTSD symptoms with GAF scores predominately at 60-61. 

The Veteran was assigned a 10 percent rating for PTSD prior to December 30, 2005.  A higher, 30 percent, initial rating for PTSD prior to December 30, 2005, is not warranted.  The Veteran's main symptoms were anxiety and nervousness with occasional nightmares, as well as mild and transient symptoms of depression.  He is understandably terrified of flying, which he can only do by being medicated.  The Veteran is impacted by his inability to fly and by the anxiety he has when friends or family fly.   However, none of the examinations or treatment notes show the Veteran to have any significant occupational or social impairment due to his PTSD.  He has a number of close friends and hobbies and enjoys spending time with his family and his wife.   The Veteran reported no periods of inability to perform tasks, no panic attacks, no memory loss and only intermittent sleep impairment.  

Beginning December 30, 2005, the Veteran was assigned a 30 percent rating.  A higher 50 percent rating is not warranted.  The Veteran's main symptoms are disturbing dreams that are specifically noted to not be nightmares; difficulty sleeping, which is, in fact, normal with medication; sad recollections; slightly hypervigilant, and easily startled by loud noises.  None of the VA treatment records or examinations show the Veteran to have reduced reliability and productivity, flattened affect, stereotyped speech, panic attacks, difficulty in understanding commands, memory impairment, impaired judgment or thinking, disturbances of motivation and mood or difficulty in establishing and maintaining effective work and social relationships. 

The level of PTSD has never been worse than reflected by the staged ratings already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for PTSD prior to December 30, 2005.  There is no doubt to be resolved; and the assignment of an initial rating greater than 10 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

The preponderance of the evidence is against the claim for a rating in excess of 30 percent for PTSD beginning December 30, 2005.  There is no doubt to be resolved; and the assignment of a rating greater than 30 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

Right knee disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right knee disability has been rated at 10 percent prior to June 18, 2007, and 20 percent beginning June 18, 2007, under Diagnostic Code 5260. 

Diagnostic Codes 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent when extension is limited to 10 degrees; 20 percent when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees. 

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

Separate ratings may be assigned for limitation of flexion and limitation of extension, under Diagnostic Code 5260 and Diagnostic Code 5261, for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

When there is limitation of motion that is noncompensable under Diagnostic Code 5260 and Diagnostic Code 5261 and there is objective evidence of arthritis, as confirmed by a x-ray, a maximum 10 percent rating may be assigned under Diagnostic Code 5003 for noncompensable limitation of motion. 

At a June 2005 VA examination the Veteran walked with a normal gait. The range of motion for his right knee was 0 to 130 degrees with no pain on motion.  He had positive patellofemoral grind on the right knee, mild medial joint line tenderness, but no medial or lateral instability or anterior/posterior instability.  X-ray found there to be no significant effusion or soft tissue abnormality.  The Veteran was diagnosed with mild arthritis and patellofemoral disease. 

A June 2007 VA examination the Veteran reported constant knee pain, slight weakness, some stiffness, swelling, heat, redness, some instability, locking, fatigability and lack of endurance.  He reported flare ups four to five times per week lasting three hours precipitated by walking, turning movements and carrying things.  His flare-ups did not impair his ability to perform his daily activities.  No episodes of recurrent subluxation were reported.  Upon physical examination tenderness over patella and patella facet was noted.  The physical examination also revealed negative anterior or posterior drawers test, negative Lachmann's test, negative McMurray's test, negative valgus or varus laxity test and no edema or effusion.  Limitation of motion was 110 degrees of flexion with pain increasing at 80 degrees.  After repeated efforts, flexion was still 110 degrees.  Extension was 0 degrees at all times. The Veteran was found to have a positive antalgic gait.  

VA treatment records noted the Veteran's complaints of chronic right knee pain. 

The RO assigned the initial 10 percent rating for right knee disability under Diagnostic Code 5260.  The objective evidence shows the limitation of motion of the right knee to be 130 degrees flexion and 0 degrees extension.  While there was some minimal limitation of motion, it is noncompensable under Diagnostic Code 5260 and 5261.  The proper code for an initial 10 percent rating is Diagnostic Code 5003 for noncompensable limitation of motion. 

Beginning June 18, 2007 the RO assigned a 20 percent rating under Diagnostic Code 5260 for right knee disability.  The objective evidence shows the limitation of motion of the right knee to be 110 degrees flexion and 0 extension.  While there was slightly greater limitation of motion, the limitation of motion is still noncompensable under Diagnostic Codes 5260 and 5261.  Even if using the degree at which the Veteran started experiencing pain, 80 degrees, as the limitation of flexion measurement it would still result in a noncompensable rating under Diagnostic Code 5260.  Furthermore, a 20 percent rating under Diagnostic Code 5010 is not permissible as the maximum rating for noncompensable limitation of motion is 10 percent.  

Application of a higher disability evaluation based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 also does not apply based on the medical evidence of record.  See DeLuca v. Brown, 8 Vet.  App. 202 (1995).  The Veteran has complaints of pain but no additional limitation of function due to pain, fatigue, weakness, or lack of endurance on physical evaluation.

While the Veteran reported experiencing some instability at the June 2007 VA examination, physical examination of the Veteran revealed there to be no instability; therefore Diagnostic Code 5257 is not for application.  

Consideration has been given to other potentially applicable diagnostic codes during all time periods on appeal.  At no point was there evidence of ankylosis; dislocated semilunar cartilage with locking, pain and effusion; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum therefore Diagnostic Codes 5256, 5258, 5259, 5262, 5263 are not for consideration. 

As there is no basis for a 20 percent rating at any time for the right knee disability, there is no basis for a rating in excess of 20 percent beginning June 18, 2007. 

The level of impairment of the right knee has never been worse than reflected by the ratings assigned.  Therefore, an application of staged ratings for the right knee disability other than the ones already assigned is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for the right knee disability prior to June 18, 2007.  There is no doubt to be resolved; and the assignment of an initial rating greater than 10 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for the right knee disability beginning June 18, 2007.  There is no doubt to be resolved; and the assignment of a rating greater than 20 percent is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 




Extraschedular  

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, there has been no showing that the service-connected PTSD and right knee disability under consideration here have caused marked interference with employment, have necessitated frequent periods of hospitalization, or have otherwise rendered impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  In essence, the evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)


ORDER

Entitlement to an initial rating greater than 10 percent for posttraumatic stress disorder (PTSD) prior to December 30, 2005 is denied.

Entitlement to an increased rating greater than 30 percent for PTSD beginning December 30, 2005 is denied. 

Entitlement to an initial rating greater than 10 percent for the right knee disability prior to June 18, 2007 is denied.

Entitlement to an increased rating greater than 20 percent for the right knee disability beginning June 18, 2007 is denied.


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


